Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered March 17, 2011, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court failed to conduct an adequate inquiry into his possible justification defense during the plea allocution is unpreserved for appellate review, as the defendant did not raise this specific ground in his motion to withdraw his plea (see People v Martorell, 88 AD3d 485 [2011]; People v Duncan, 78 AD3d 1193 [2010]). In any event, inasmuch as the defendant’s recitation of the facts underlying the crime to which he pleaded guilty did not cast significant doubt upon his guilt or otherwise call into the question the voluntariness of his plea, the Supreme Court did not have a duty to inquire further to ensure that the defendant’s plea of guilty was knowing and voluntary (see People v Lopez, 71 NY2d 662, 666 [1988]). Moreover, “[t]he defendant’s postplea assertions regarding his innocence and the defense of justification contradicted the admissions he made under oath at his plea allocution, and were insufficient to warrant withdrawal of his plea” (People v Dazzo, 92 AD3d 796, 796 [2012]; see People v Dixon, 29 NY2d 55, 57 [1971]; People v Bunn, 79 AD3d 1143 [2010]). Balkin, J.P., Chambers, Roman and Hinds-Radix, JJ., concur.